Opinion issued February 11, 2021




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-20-00839-CV
                          ———————————
PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY, Appellant
                                      V.
                        MARGIE DOWDY, Appellee


                  On Appeal from the 333rd District Court
                           Harris County, Texas
                     Trial Court Case No. 2019-54967


                         MEMORANDUM OPINION

      Appellant, Progressive County Mutual Insurance Company, has filed an

unopposed motion to dismiss this appeal. No opinion has issued in this appeal.

Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss any other pending motions as moot.
                                PER CURIAM

Panel consists of Justices Goodman, Landau, and Guerra.




                                       2